Exhibit 10.7

Execution Copy

FIFTH AMENDMENT TO SEARCH SERVICES AGREEMENT

This Fifth Amendment to Search Services Agreement (“Fifth Amendment”) is entered
into by and between AOL Inc. (successor-in-interest to AOL LLC), a Delaware
corporation, with its principal place of business at 770 Broadway, New York, NY
10003 (“AOL”), and CNN Interactive Group, Inc. (“CNN”), a Delaware corporation
with offices at One CNN Center, Atlanta, GA 30303, effective as of March 31,
2010 (the “Fifth Amendment Effective Date”).

INTRODUCTION

The Parties hereto wish to amend the Search Services Agreement entered into by
and between AOL and CNN on or about September 1, 2007, as amended by the First
Amendment dated as of April 30, 2008, the Second Amendment dated as of
December 10, 2009, the Third Amendment dated as of January 31, 2010, and the
Fourth Amendment dated as of February 28, 2010 (collectively, the “Existing
Agreement”). Together, the Existing Agreement and this Fifth Amendment shall be
referred to collectively as the “Agreement”. Capitalized terms not defined in
this Fifth Amendment shall have the meanings set forth in the Existing
Agreement.

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby amend the Existing Agreement as follows:

 

1. Term. Section 6.1 (titled, “Term”) of the Existing Agreement is hereby
deleted in its entirety and replaced with the following:

“This Agreement will commence on the Effective Date and shall expire at 11:59
p.m. (EST) on April 30, 2010, unless terminated earlier as provided for in this
Agreement (the “Term”). CNN may terminate this Agreement by providing written
notice to AOL at least three (3) business days in advance of the desired
effective early termination date, which written notice may be in the form of
email to the following AOL employees: (i) Steve Quan, VP Business Development at
Steven.Quan@corp.aol.com, and (ii) Francis Lobo, VP AOL Search at
Francis.Lobo@corp.aol.com.”

 

2. Order of Precedence; Entire Agreement. Except as expressly modified by this
Fifth Amendment, all terms and conditions, and provisions of the Existing
Agreement shall continue in full force and effect. In the event of conflict
between the terms and conditions of the Existing Agreement and the terms and
conditions of this Fifth Amendment, the terms and conditions of this Fifth
Amendment will control. The Existing Agreement, together with any exhibits, and
schedules attached thereto and referenced therein, all as modified by this Fifth
Amendment, constitutes the entire and exclusive agreement between the Parties
with respect to the subject matter thereof.

 

3. Counterparts; Facsimile. This Fifth Amendment may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. This Fifth Amendment may be
executed by signatures transmitted by facsimile or email.

IN WITNESS WHEREOF, the Parties have caused this Fifth Amendment to Search
Services Agreement to be signed by their duly authorized representatives and
delivered as of the dates set forth below.

 

AOL INC.

    CNN INTERACTIVE GROUP, INC. By:  

/s/ Steven Quan

    By:  

/s/ Susan Grant

Name:   Steven Quan     Name:   Susan Grant Title:   VP, Business Development  
  Title:   EVP Date:   3/30/10     Date:   3/31/10

 

Confidential

   1